Case 1:21-mj-00236-GMH Document 8 Filed 03/10/21 Page 1 of 41
 CaseCase
      3:21-mj-00186-BK
          1:21-mj-00236-GMH
                        Document
                             Document
                                 1 Filed
                                       8 02/25/21
                                          Filed 03/10/21
                                                    Page 1Page
                                                           of 212 of
                                                                  PageID
                                                                     41 7
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 4 of 38 PageID 43




                                                                            4
 CaseCase
      3:21-mj-00186-BK
          1:21-mj-00236-GMH
                        Document
                             Document
                                 1 Filed
                                       8 02/25/21
                                          Filed 03/10/21
                                                    Page 2Page
                                                           of 213 of
                                                                  PageID
                                                                     41 8
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 5 of 38 PageID 44




                                                                            5
 CaseCase
      3:21-mj-00186-BK
          1:21-mj-00236-GMH
                        Document
                             Document
                                 1 Filed
                                       8 02/25/21
                                          Filed 03/10/21
                                                    Page 3Page
                                                           of 214 of
                                                                  PageID
                                                                     41 9
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 6 of 38 PageID 45




                                                                            6
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 4 Page
                                                           of 21 5 PageID
                                                                   of 41 10
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 7 of 38 PageID 46




                                                                              7
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 5 Page
                                                           of 21 6 PageID
                                                                   of 41 11
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 8 of 38 PageID 47




                                                                              8
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 6 Page
                                                           of 21 7 PageID
                                                                   of 41 12
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 9 of 38 PageID 48




                                                                              9
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 7 Page
                                                           of 21 8 PageID
                                                                   of 41 13
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 10 of 38 PageID 49




                                                                              10
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 8 Page
                                                           of 21 9 PageID
                                                                   of 41 14
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 11 of 38 PageID 50




                                                                              11
 CaseCase
      3:21-mj-00186-BK
          1:21-mj-00236-GMH
                        Document
                             Document
                                 1 Filed
                                       8 02/25/21
                                          Filed 03/10/21
                                                    Page 9Page
                                                           of 2110PageID
                                                                   of 41 15
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 12 of 38 PageID 51




                                                                              12
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 10Page
                                                            of 2111 PageID
                                                                    of 41 16
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 13 of 38 PageID 52




                                                                               13
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 11Page
                                                            of 2112 PageID
                                                                    of 41 17
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 14 of 38 PageID 53




                                                                               14
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 12Page
                                                            of 2113 PageID
                                                                    of 41 18
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 15 of 38 PageID 54




                                                                               15
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 13Page
                                                            of 2114 PageID
                                                                    of 41 19
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 16 of 38 PageID 55




                                                                               16
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 14Page
                                                            of 2115 PageID
                                                                    of 41 20
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 17 of 38 PageID 56




                                                                               17
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 15Page
                                                            of 2116 PageID
                                                                    of 41 21
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 18 of 38 PageID 57




                                                                               18
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 16Page
                                                            of 2117 PageID
                                                                    of 41 22
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 19 of 38 PageID 58




                                                                               19
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 17Page
                                                            of 2118 PageID
                                                                    of 41 23
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 20 of 38 PageID 59




                                                                               20
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 18Page
                                                            of 2119 PageID
                                                                    of 41 24
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 21 of 38 PageID 60




                                                                               21
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 19Page
                                                            of 2120 PageID
                                                                    of 41 25
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 22 of 38 PageID 61




                                                                               22
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 20Page
                                                            of 2121 PageID
                                                                    of 41 26
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 23 of 38 PageID 62




                                                                               23
 CaseCase
      3:21-mj-00186-BK
           1:21-mj-00236-GMH
                         Document
                              Document
                                  1 Filed802/25/21
                                           Filed 03/10/21
                                                    Page 21Page
                                                            of 2122 PageID
                                                                    of 41 27
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 24 of 38 PageID 63




                                                                               24
    Case 1:21-mj-00236-GMH Document 8 Filed 03/10/21 Page 23 of 41
Case 3:21-mj-00186-BK Document 10 Filed 03/08/21 Page 1 of 2 PageID 38
    Case 1:21-mj-00236-GMH Document 8 Filed 03/10/21 Page 24 of 41
Case 3:21-mj-00186-BK Document 10 Filed 03/08/21 Page 2 of 2 PageID 39
   Case  3:21-mj-00186-BK
      Case                 Document
            1:21-mj-00236-GMH       4 Filed
                               Document     02/26/21
                                         8 Filed      Page Page
                                                 03/10/21  1 of 125PageID
                                                                    of 41 2
 Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 25 of 38 PageID 64
                                     UNITED STATES DISTRICT COURT
                                      FOR THE Northern District of Texas
                                                  Dallas


USA                                                    )
        Plaintiff,                                     )
                                                       )
v.                                                     )     Case Number: 3:21−mj−00186−BK
                                                       )
Luke Russell Coffee                                    )
       Defendant.                                      )

                                 ORDER OF TEMPORARY COMMITMENT

        On this date the defendant made an initial appearance after having been arrested in this

district for an offense against the laws of the United States.

        The government moved for a hearing to determine whether any condition or combination of

conditions will reasonably assure the defendant's appearances and the safety of any other person

and the community (18 U.S.C. § 3142(f), as amended P.L. 98−473, 98 Stat. 1873).

        Counsel for the defendant moved for a continuance of such hearing. IT IS, THEREFORE,

ORDERED that the hearing is to be held on 3/8/2021 at 10:00 AM before Magistrate

Judge David L. Horan, unless extended for good cause.*

        IT IS FURTHER ORDERED that the defendant is committed to the custody of the United

States Marshal for confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal, pending the above scheduled

detention hearing.

        A copy of this order shall be transmitted to counsel for the parties.

SIGNED 2/26/2021.




                                                             Renee Harris Toliver
                                                             Magistrate Judge

* A continuance on behalf of the government will be granted without a hearing only upon the written consent of
the Defendant or his attorney. A continuance on behalf of the Defendant will be granted without a hearing upon
the written request of the Defendant or his attorney. Continuances shall not exceed five work days from the
original setting for the Detention Hearing.




                                                                                                                 25
  Case
     Case
        3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   5 Filed
                                        8 Filed
                                           02/26/21
                                                03/10/21
                                                     Page Page
                                                          1 of 326PageID
                                                                   of 41 3
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 26 of 38 PageID 65




                                                                             26
  Case
     Case
        3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   5 Filed
                                        8 Filed
                                           02/26/21
                                                03/10/21
                                                     Page Page
                                                          2 of 327PageID
                                                                   of 41 4
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 27 of 38 PageID 66




                                                                             27
  Case
     Case
        3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   5 Filed
                                        8 Filed
                                           02/26/21
                                                03/10/21
                                                     Page Page
                                                          3 of 328PageID
                                                                   of 41 5
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 28 of 38 PageID 67




                                                                             28
  Case
     Case
        3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   6 Filed
                                        8 Filed
                                           02/26/21
                                                03/10/21
                                                     Page Page
                                                          1 of 129PageID
                                                                   of 41 6
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 29 of 38 PageID 68




                                                                             29
 CaseCase
       3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   8 Filed
                                         8 03/08/21
                                           Filed 03/10/21
                                                     Page 1Page
                                                            of 1 30
                                                                  PageID
                                                                    of 41 34
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 30 of 38 PageID 69




                                                                               30
 CaseCase
       3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   9 Filed
                                         8 03/08/21
                                           Filed 03/10/21
                                                     Page 1Page
                                                            of 3 31
                                                                  PageID
                                                                    of 41 35
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 31 of 38 PageID 70




                                                                               31
 CaseCase
       3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   9 Filed
                                         8 03/08/21
                                           Filed 03/10/21
                                                     Page 2Page
                                                            of 3 32
                                                                  PageID
                                                                    of 41 36
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 32 of 38 PageID 71




                                                                               32
 CaseCase
       3:21-mj-00186-BK
           1:21-mj-00236-GMH
                          Document
                              Document
                                   9 Filed
                                         8 03/08/21
                                           Filed 03/10/21
                                                     Page 3Page
                                                            of 3 33
                                                                  PageID
                                                                    of 41 37
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 33 of 38 PageID 72




                                                                               33
 CaseCase
      3:21-mj-00186-BK
          1:21-mj-00236-GMH
                        Document
                             Document
                                 10 Filed
                                       8 03/08/21
                                          Filed 03/10/21
                                                     Page Page
                                                          1 of 234PageID
                                                                   of 41 38
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 34 of 38 PageID 73




                                                                              34
 CaseCase
      3:21-mj-00186-BK
          1:21-mj-00236-GMH
                        Document
                             Document
                                 10 Filed
                                       8 03/08/21
                                          Filed 03/10/21
                                                     Page Page
                                                          2 of 235PageID
                                                                   of 41 39
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 35 of 38 PageID 74




                                                                              35
  Case  3:21-mj-186
     Case             NEF for Docket
           1:21-mj-00236-GMH         Entry83 Filed
                               Document        Filed 02/26/2021
                                                   03/10/21  Page Page
                                                                  36 of 1
                                                                        41of 2
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 36 of 38 PageID 75

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Joseph Andrew Magliolo−DOJ (caseview.ecf@usdoj.gov,
emma.reppeto@usdoj.gov, joseph.magliolo@usdoj.gov, usatxn.central.docketing@usdoj.gov),
Jim Burnham (jburnham14@aol.com, jim@jburnhamlaw.com), Magistrate Judge Renee Harris
Toliver (ethan_glenn@txnd.uscourts.gov, judge_toliver_ecfdocs@txnd.uscourts.gov,
lina_figari@txnd.uscourts.gov, mervin_wright@txnd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:12972694@txnd.uscourts.gov
Subject:Activity in Case 3:21−mj−00186−BK USA v. Luke Russell Coffee Rule 5(f)(1) Order
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 2/26/2021 at 1:38 PM CST and filed on 2/26/2021

Case Name:       USA v. Luke Russell Coffee
Case Number:     3:21−mj−00186−BK
Filer:
Document Number: 3(No document attached)
Docket Text:
 ELECTRONIC ORDER As to Luke Russell Coffee: by this order −− issued to the prosecution
and defense counsel −− the court confirms the disclosure obligation of the prosecutor under
Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and the possible consequences of
violating such order under applicable law.

This written order is entered pursuant to Rule 5(f)(1) of the Federal Rules of Criminal
Procedure, and is in addition to the oral order entered by the court on the first scheduled
court date when both the prosecutor and defense counsel were present. (Ordered by
Magistrate Judge Renee Harris Toliver on 2/26/2021) (mcrd)


3:21−mj−00186−BK−1 Notice has been electronically mailed to:

Jim Burnham    jim@jburnhamlaw.com, jburnham14@aol.com

Joseph Andrew Magliolo−DOJ joseph.magliolo@usdoj.gov, CaseView.ECF@usdoj.gov,
USATXN.Central.Docketing@usdoj.gov, emma.reppeto@usdoj.gov


                                                                                                        36
  Case
     Case
        3:21-mj-186
           1:21-mj-00236-GMH
                      NEF for Docket
                               Document
                                     Entry83 Filed
                                               Filed
                                                   03/10/21
                                                     02/26/2021
                                                             Page Page
                                                                  37 of 2
                                                                        41of 2
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 37 of 38 PageID 76

3:21−mj−00186−BK−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                    37
  Case  3:21-mj-186
     Case             NEF for Docket
           1:21-mj-00236-GMH         Entry82 Filed
                               Document        Filed 02/26/2021
                                                   03/10/21  Page Page
                                                                  38 of 1
                                                                        41of 1
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 38 of 38 PageID 77

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Jim Burnham (jburnham14@aol.com, jim@jburnhamlaw.com), Magistrate
Judge Renee Harris Toliver (ethan_glenn@txnd.uscourts.gov,
judge_toliver_ecfdocs@txnd.uscourts.gov, lina_figari@txnd.uscourts.gov,
mervin_wright@txnd.uscourts.gov)
−−Non Case Participants: Probation Office (txnp_edocs−pro@txnp.uscourts.gov)
−−No Notice Sent:

Message−Id:12972689@txnd.uscourts.gov
Subject:Activity in Case 3:21−mj−00186−BK USA v. Luke Russell Coffee Initial Appearance
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 2/26/2021 at 1:37 PM CST and filed on 2/26/2021

Case Name:       USA v. Luke Russell Coffee
Case Number:     3:21−mj−00186−BK
Filer:
Document Number: 2(No document attached)
Docket Text:
 ELECTRONIC Minute Entry for proceedings held before Magistrate Judge Renee Harris
Toliver: Initial Appearance as to Luke Russell Coffee held on 2/26/2021. Date of Arrest:
2/26/2021. Location interval set to: LC. The judge issued the oral order required by Fed. R.
Crim. P. 5(f)(1). Written order to follow. Attorney Appearances: AUSA − Joseph Magliolo;
Defense − Jim Burnham. (No exhibits) Time in Court − :10. (Court Reporter: Shawn
McRoberts) (Interpreter NA.) (USPO Stuart Siegel.) (mcrd)


3:21−mj−00186−BK−1 Notice has been electronically mailed to:

Jim Burnham    jim@jburnhamlaw.com, jburnham14@aol.com

3:21−mj−00186−BK−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        38
    Case 1:21-mj-00236-GMH Document 8 Filed 03/10/21 Page 39 of 41
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 1 of 38 PageID 40

                                                                                                EXH−ADM
                             U.S. District Court
                      Northern District of Texas (Dallas)
             CRIMINAL DOCKET FOR CASE #: 3:21−mj−00186−BK−1

Case title: USA v. Luke Russell Coffee                          Date Filed: 02/25/2021

Assigned to: Magistrate Judge
Renee Harris Toliver

Defendant (1)
Luke Russell Coffee                      represented by Jim Burnham
                                                        Law Office of Jim Burnham
                                                        6116 N Central Exwy
                                                        Suite 515
                                                        Dallas, TX 75206
                                                        214−750−6616
                                                        Fax: 214−750−6649
                                                        Email: jim@jburnhamlaw.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Retained
                                                        Bar Status: Admitted/In Good Standing

Pending Counts                                          Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                       Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                              Disposition
18 U.S.C. § 111(b) Assault of
Federal Law Enforcement Officer
with Dangerous Weapon 18
U.S.C. § 231(a)(3) Interference
with Law Enforcement Officer

                                                                                                          1
    Case 1:21-mj-00236-GMH Document 8 Filed 03/10/21 Page 40 of 41
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 2 of 38 PageID 41

During Civil Disorder 18 U.S.C. §
1512(c)(2) Obstruction of an
Official Proceeding 18 U.S.C. §
1752(a)(1) and (2) Unlawful Entry
on Restricted Grounds 40 U.S.C.
§ 5104(e)(1) Disorderly Conduct
on Capitol Grounds



Plaintiff
USA                                             represented by Joseph Andrew Magliolo−DOJ
                                                               United States Attorney's Office
                                                               Northern District of Texas
                                                               1100 Commerce Street
                                                               Third Floor
                                                               Dallas, TX 75242
                                                               214−659−8600
                                                               Fax: 214−659−8803
                                                               Email: joseph.magliolo@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: US Attorney's Office
                                                               Bar Status: Admitted/In Good Standing

 Date Filed     #   Page Docket Text
 02/25/2021     1      4 Rule 5 as to Luke Russell Coffee (1). In each Notice of Electronic Filing, the
                         judge assignment is indicated, and a link to the Judges Copy Requirements and
                         Judge Specific Requirements is provided. The court reminds the filer that any
                         required copy of this and future documents must be delivered to the judge, in the
                         manner prescribed, within three business days of filing. (mcrd) (Main Document
                         1 replaced on 3/2/2021) (mcrd). (Entered: 02/25/2021)
 02/26/2021     2     38 ELECTRONIC Minute Entry for proceedings held before Magistrate Judge
                         Renee Harris Toliver: Initial Appearance as to Luke Russell Coffee held on
                         2/26/2021. Date of Arrest: 2/26/2021. Location interval set to: LC. The judge
                         issued the oral order required by Fed. R. Crim. P. 5(f)(1). Written order to
                         follow. Attorney Appearances: AUSA − Joseph Magliolo; Defense − Jim
                         Burnham. (No exhibits) Time in Court − :10. (Court Reporter: Shawn
                         McRoberts) (Interpreter NA.) (USPO Stuart Siegel.) (mcrd) (Entered:
                         02/26/2021)
 02/26/2021     3     36 ELECTRONIC ORDER As to Luke Russell Coffee: by this order −− issued to
                         the prosecution and defense counsel −− the court confirms the disclosure
                         obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and
                         its progeny, and the possible consequences of violating such order under
                         applicable law.

                          This written order is entered pursuant to Rule 5(f)(1) of the Federal Rules of
                          Criminal Procedure, and is in addition to the oral order entered by the court on
                          the first scheduled court date when both the prosecutor and defense counsel
                          were present. (Ordered by Magistrate Judge Renee Harris Toliver on 2/26/2021)

                                                                                                             2
    Case 1:21-mj-00236-GMH Document 8 Filed 03/10/21 Page 41 of 41
Case 3:21-mj-00186-BK Document 11 Filed 03/08/21 Page 3 of 38 PageID 42


                      (mcrd) (Entered: 02/26/2021)
02/26/2021    4   25 ORDER OF TEMPORARY DETENTION as to Luke Russell Coffee.
                     Detention/Preliminary/ID Hearing set for 3/8/2021 10:00 AM in US
                     Courthouse, Courtroom 1306, 1100 Commerce St., Dallas, TX 75242−1310
                     before Magistrate Judge David L. Horan. (Ordered by Magistrate Judge Renee
                     Harris Toliver on 2/26/2021) (mcrd) (Entered: 02/26/2021)
02/26/2021    5   26 MOTION for Detention filed by USA as to Luke Russell Coffee. (mcrd)
                     (Entered: 02/26/2021)
02/26/2021    6   29 NOTICE OF ATTORNEY APPEARANCE by Jim Burnham appearing for
                     Luke Russell Coffee (If sealed documents that you are authorized to see were
                     previously filed by U.S. Pretrial Services or U.S. Probation, you will require
                     assistance to gain access to them and any related filings. Please call the clerk at
                     214.753.2240 during business hours to request access.) (mcrd) (Entered:
                     02/26/2021)
03/08/2021    8   30 Minute Entry for proceedings held before Magistrate Judge David L. Horan: ID,
                     Preliminary and Detention Hearing as to Luke Russell Coffee held on 3/8/2021.
                     Court finds ID, and PC. Government's Motion for Detention is denied.
                     Defendant is released on Conditions. Government requests Stay Pending an
                     Appeal. Order Setting Conditions is STAYED. Location interval set to: LR.
                     Attorney Appearances: AUSA − Joe Magliolo; Defense − Jim Burnham.
                     (Exhibits admitted) Time in Court − 03:50. (Court Reporter: Shawn McRoberts)
                     (Interpreter N/A.) (mcrd) (Entered: 03/08/2021)
03/08/2021    9   31 ***STAYED PENDING APPEAL*** ORDER Setting Conditions of Release
                     as to Luke Russell Coffee (1) PR Bond. (Ordered by Magistrate Judge David L.
                     Horan on 3/8/2021) (mcrd) (Entered: 03/08/2021)
03/08/2021   10   34 Report of Proceedings under Rule 5(c)(3) and 5.1 as to Luke Russell Coffee.
                     Defendant is released from custody on bond pending further proceedings.
                     Paperwork sent to District of Columbia. (Ordered by Magistrate Judge David L.
                     Horan on 3/8/2021) (mcrd) (Entered: 03/08/2021)




                                                                                                           3
